DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Line 1 of ¶[0018] has a double inclusion of “illustrate”;
The second recitation of reference number 360 in line 2 of ¶[0028] should be 370;
Lines 1 and 2 of ¶[0035] read in relevant part “rotation can needed to create”; and
Line 23 of ¶[0038] should read “step 118” instead of 116.
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement filed August 20, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document.  Those references have not been considered, as annotated in the signed copy of the IDS accompanying this action.

Claim Objections
Claim 14 is objected to because of the following informalities: lines 3 and 4 of the claim currently read in relevant part “applying axial force to a two ends of the tubular member”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the scope of patent protection being sought is unclear as more than one reasonable interpretation can be given to the claim.  Claim 2 may be reasonably interpreted in at least three alternative ways:
as further limiting the ‘feeding operation’ step of Claim 1 by specifying the feeding operation plastically deforms the primary deformed portion into an expanded portion; or
as further limiting the ‘creating one of’ step of Claim 1 by specifying the secondary deformed portion created in the ‘creating one of’ step of Claim 1 is an expanded portion; or
as the ‘feeding operation’ step of Claim 1 creates an expanded portion that is separate from either of the two numbered alternatives above.
For examination purposes, Claim 2 will be interpreted according to the second numbered alternative above, i.e. as further limiting the ‘creating one of’ step of Claim 1 by specifying the secondary deformed portion created in Claim 1 is created as an expanded portion.
Regarding Claim 14, the phrase “the first end” in line 7 of Claim 14 lacks proper antecedent basis.  The phrase will be interpreted as reading “[[the]] a first end” for examination purposes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8 and 10 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 1,152,858 to Steward, hereinafter STEWART.
Regarding Claim 1, STEWART discloses a process to plastically deform (page 1, lines 21-26) a metallic tubular member (5 in Fig. 1; page 1, line 84), comprising
heating a portion of the tubular member to at least 350 degrees Celsius (page 1, lines 91-97 disclose heating to approximately 1,400°Farenheit to 1,600°Farenheit which is equivalent to 760° Celsius to 871° Celsius);
performing a feeding operation on the tubular member by applying axial force to one end of the tubular member (page 1, lines 97-100 disclose pipe 5 is driven downwardly into die A in Fig. 1, making “one end of the tubular member” being the end of pipe 5 at the top of Fig. 1) to plastically deform a primary deformed portion (2 in Figs. 2-4; page 1, lines 100-104) of the tubular member; and
subsequently (page 2, lines 4-8 disclose pipe 5 is extracted from die A and then is put into die C) creating one of a bent portion in the tubular member and a secondary deformed portion (flange 3 in Fig. 4; page 2, lines 41-44) in the tubular member between the one end of the tubular member and the primary deformed portion (Fig. 4 shows flange 3 is positioned 
Regarding Claim 2, STEWART discloses the process of Claim 1 as explained above, and further discloses wherein performing the feeding operation (the feeding operation begins by feeding pipe 5 into die A such that it creates primary deformed portion 2 as shown in Fig. 2.  The feeding operation is continued in Fig. 3 when pipe 5a is feed into die C by axial force applied to die B; page 2, col. 1, lines 29-44.) on the tubular member(5b in Fig. 3) comprises creating an expanded portion (3b in Fig. 3) in the tubular member.
Regarding Claim 8, STEWART discloses the process of Claim 1 as explained above, and further discloses wherein subsequently creating one of the bent portion and the secondary deformed portion comprises:
achieving a minimum temperature in a portion of the tubular member of at least 350 degrees Celsius (page 1, lines 91-97 disclose heating to approximately 1,400°Farenheit to 1,600°Farenheit which is equivalent to 760° Celsius to 871° Celsius); and
creating the secondary deformed portion (3 in Fig. 4).
Regarding Claim 10, STEWART discloses the process of Claim 8 as explained above, and further discloses wherein creating the secondary deformed portion comprises creating an expanded portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, 9 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent No. 2,012,766 to Meyer (hereinafter MEYER) in view of STEWART.
Claim 6 depends from Claim 1.  MEYER teaches much of the process of Claim 1, namely:
A process to plastically deform a metallic tubular member (Title), comprising
heating a portion of the tubular member (page 1, col. 2, line 53 through page 2, col. 1, line 17 describe progressively heating overlapping zone 5, 7 and 9 (Fig. 3) of the pipe wall);
performing a feeding operation on the tubular member by applying axial force to one end of the tubular member (page 1, col. 2, line 55 through page 2, col. 1, line 2 describes axial pressure being applied to the pipe without specifying which end of the pipe force is being applied) to plastically deform a primary deformed portion of the tubular member (see ‘Primary Deformed Portion’ in the Fig. 6 Detail of MEYER below; page 1, col. 2, line 53 through page 2, col. 1, line 23 describe creating a deformed portion of bulges 6, 8 and 10 (Fig. 3) within the pipe wall in a sine form); and


    PNG
    media_image1.png
    290
    684
    media_image1.png
    Greyscale

However, MEYER is silent regarding a specific temperature range used in the heating step of the process as Claim 1 requires.  But, MEYER does teach “weak heat” at the edges of the heat zone is insufficiently hot enough to allow the edges of the zone to be shaped.  See page 2, col. 1, lines 4-9.  Therefore, MEYER teaches the concept of achieving a minimum temperature in the heating step of the process in which the pipe can be shaped.
STEWART teaches the heating step of his method with more detail on page 1, col. 2, lines 91-95, “[The pipe] is brought at least a good red heat, for example to approximately from 1400° F. to 1600° F. along that portion thereof in which the metal will have to flow to assume the shape thereof taken when 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention when performing the heating step of the method taught by MEYER to heat the portion of the pipe where deformation will take place to a range above a “weak heat” where deformation does not take place as MEYER teaches to a range where shaping is possible, such as the range specified in STEWART where the portion of the pipe may “flow to assume the shape” of the deformation intended.  Therefore, the combined teaching of MEYER in view of STEWART renders the process of Claim 1 unpatentable.
Regarding the further limitations of Claim 6, the prior art combination of MEYER in view of STEWART further teaches wherein the subsequently creating one of the bent portion and the secondary deformed portion step comprises:
achieving a minimum temperature in a secondary portion of the tubular member of at least 350 degrees Celsius (MEYER teaches performing the heating step on each successive portion to be deformed prior to each feeding or bending step, but doesn’t specify a temperature range as explained above.  STEWART teaches using a temperature range above 350° Celsius to make the pipe “flow to assume the shape” of the deformation intended.  As explained above, it would have been obvious to use the range specified in STEWART in the method of MEYER in order to make the material of the pipe flow during deformation.); and
creating the bent part (MEYER shows secondary deformed portions in the form of bent portions in Fig. 6 as explained above).
Regarding Claim 7, the prior art combination of MEYER in view of STEWART renders the process of Claim 6 unpatentable as explained above, and further teaches after performing the feeding 
wherein achieving the minimum temperature comprises heating the tubular member back to the minimum temperature (As explained earlier in the rejection of Claim 6 above, MEYER teaches the concept of heating the area to be deformed to a minimum heat such that shaping can be performed at page 2, col. 1, lines 2-9).
Regarding Claim 9, STEWART anticipates the process of Claim 8 as explained above in the 35 U.S.C. §102(a)(1) rejection of Claim 8 above.  Regarding the further limitations of Claim 9, the prior art combination of MEYER in view of STEWART further teaches, after performing the feeding operation, permitting the tubular member to cool (MEYER teaches at page 2, col. 1, lines 2-23 allowing the pipe to cool after a portion is deformed through a feeding operation and then heating a second portion of the pipe for creating a second deformation); and
wherein achieving the minimum temperature comprises heating the tubular member back to the minimum temperature (As explained earlier in the rejection of Claim 6 above, MEYER teaches the concept of heating the area to be deformed to a minimum heat such that shaping can be performed at page 2, col. 1, lines 2-9.).
Regarding Claim 15, MEYER teaches a process to plastically deform a metallic tubular member(Title), comprising
heating a portion of the tubular member (page 1, col. 2, line 53 through page 2, col. 1, line 17 describe progressively heating overlapping zone 5, 7 and 9 (Fig. 3) of the pipe wall);

subsequently creating a bent portion in the tubular member between the one end of the tubular member and the primary deformed portion (although MEYER doesn’t specify which end of the pipe the axial force is being applied to, a ‘Bent Portion’ is positioned between the primary deformed portion (see ‘primary deformed portion’ in the Fig. 6 Detail of MEYER above) and either end of the pipe in Fig. 6), comprising:
cooling the tubular member (MEYER teaches at page 2, col. 1, lines 24-37 it is advisable to stagger the deformation processes and artificially cool an adjacent deformed area); and
bending the tubular member (page 2, col. 1, line 43-53 of MEYER teaches bending the pipe); and
subsequently reheating the tubular member to at least 350 degrees Celsius and creating a secondary deformed portion on the tubular member (MEYER teaches at page 2, col. 1, lines 24-37 it is advisable to stagger the deformation processes and artificially cool an adjacent deformed area).
Claim 5 is rejected under 35 U.S.C. §103 as being unpatentable over STEWART in view of U.S. Patent No. 4,590,6555 to Javorik, hereinafter JAVORIK.
Regarding Claim 5, STEWART anticipates the process of claim 1 as explained above.  However, STEWART is silent regarding applying axial force to the opposite end of pipe 5 during the feeding 2 of die A (Fig. 2; page 1, lines 79-83) when the pipe is feed into die A.  Some type of force would have to be applied to die A to restrain die A when the opposite end of pipe 5 is driven into inclined portion a2 of die A, causing the force applied to die A to restrain die A to be exerted through inclined portion a2 on to the opposite end of the pipe, at least a component of which would be axial force acting upon the opposite end of the pipe.
JAVORIK teaches a method for expanding elongated tubular members in directions transverse to the longitudinal axis of the member through axial compression of the member (col. 2, lines 24-27).  Col. 4, line 28-through col. 5, line 3 teaches an encasement block (21 in Figs. 1-3) may be used to create a localized expansion of part of tubular member 11 as shown in Fig. 3.  Col. 5, lines 12-20 and Figs. 2-3 teach one embodiment of the method where an axial compressive load is applied to end 17 of tubular member 11 by piston 31 and piston drive 41 as longitudinal movement of tubular member 11 is prevented by restraint 33 restraining opposite end 18 of tubular member 11.  Col. 5, lines 21-25 teach an alternative method where an additional piston and piston drive identical to piston 31 and piston drive 41 is substituted for restraint 33 such that the pistons apply axial force to both ends of tubular member 11 as the expanded portion is created in tubular member 11 as shown in Fig. 3.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the suggested substitution JAVORIK expressly teaches at col. 5, lines 21-25 to the method STEWART discloses because the first embodiment of the method JAVORIK teaches at col. 5, lines 12-20 is the same as the method STEWART discloses in that they both similarly apply axial force by forcing one end of a tubular member toward a stationary restraint, and JAVORIK teaches substituting the stationary restraint with a counteracting axial force moving against the axial force applied to the first end of the tube.  A person of ordinary skill would be motivated to make the .
Claim 14 is rejected under 35 U.S.C. §103 as being unpatentable over MEYER in view of STEWART and further in view of JAVORIK.
Regarding Claim 14, MEYER teaches much of the process of Claim 14, namely:
A process to plastically deform a metallic tubular member (Title), comprising
heating a portion of the tubular member (page 1, col. 2, line 53 through page 2, col. 1, line 17 describe progressively heating overlapping zone 5, 7 and 9 (Fig. 3) of the pipe wall);
performing a feeding operation on the tubular member by applying axial force to one end of the tubular member (page 1, col. 2, line 55 through page 2, col. 1, line 2 describes axial pressure being applied to the pipe without specifying which end of the pipe force is being applied) to plastically deform a primary deformed portion of the tubular member (see ‘Primary Deformed Portion’ in the Fig. 6 Detail of MEYER above); page 1, col. 2, line 53 through page 2, col. 1, line 23 describe creating a deformed portion of bulges 6, 8 and 10 (Fig. 3) within the pipe wall in a sine wave pattern); and
subsequently deforming the tubular member between the primary deformed portion and the first end of the tubular and deforming the tubular member between the primary deformed portion and a second end of the tubular member (see ‘Bent Portions’ in the Fig. 6 Detail of MEYER above; page 2, col. 1, lines 38-42 describe the pipe shown in Fig. 6 has one portion with ring like corrugations (i.e. the ‘Primary Deformed Portion’) and deformed portions on either side of the ring like corrugations in the form of bent portions),

MEYER is silent regarding a specific temperature range used in the heating step of the process as Claim 14 requires.  But, MEYER does teach “weak heat” at the edges of the heat zone is insufficiently hot enough to allow the edges of the zone to be shaped.  See page 2, col. 1, lines 4-9.  Therefore, MEYER teaches the concept of achieving a minimum temperature in the heating step of the process in which the pipe can be shaped.
STEWART teaches the heating step of his method with more detail on page 1, col. 2, lines 91-95, “[The pipe] is brought at least a good red heat, for example to approximately from 1400° F. to 1600° F. along that portion thereof in which the metal will have to flow to assume the shape thereof taken when driven into the die A.”  The range taught by STEWART is equivalent to a range of between 760° Celsius and 871° Celsius.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention when performing the heating step of the method taught by MEYER to heat the portion of the pipe where deformation will take place to a range above a “weak heat” where deformation does not take place as MEYER teaches to a range where shaping is possible, such as the range specified in STEWART where the portion of the pipe may “flow to assume the shape” of the deformation intended.  Therefore, the combined teaching of MEYER in view of STEWART renders the process of Claim 1 unpatentable.
Neither MEYER nor STEWART teach applying axial force to both ends of the tubular member as Claim 14 requires.  Although, a person of ordinary skill in the art would understand axial force is at least incidentally applied to the opposite end of pipe 5 in STEWART by inclined portion a2 of die A (Fig. 2; page 1, lines 79-83) when the pipe is feed into die A.  Some type of force would have to be applied to die A to restrain die A when the opposite end of pipe 5 is driven into inclined portion a2 of die A, causing the force applied to die A to restrain die A to be exerted through inclined portion a2 on to the opposite end of the pipe, at least a component of which would be axial force acting upon the opposite end of the pipe.
JAVORIK teaches a method for expanding elongated tubular members in directions transverse to the longitudinal axis of the member through axial compression of the member (col. 2, lines 24-27).  Col. 4, line 28-through col. 5, line 3 teaches an encasement block (21 in Figs. 1-3) may be used to create a localized expansion of part of tubular member 11 as shown in Fig. 3.  Col. 5, lines 12-20 and Figs. 2-3 teach one embodiment of the method where an axial compressive load is applied to end 17 of tubular member 11 by piston 31 and piston drive 41 as longitudinal movement of tubular member 11 is prevented by restraint 33 restraining opposite end 18 of tubular member 11.  Col. 5, lines 21-25 teach an alternative method where an additional piston and piston drive identical to piston 31 and piston drive 41 is substituted for restraint 33 such that the pistons apply axial force to both ends of tubular member 11 as the expanded portion is created in tubular member 11 as shown in Fig. 3.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the suggested substitution JAVORIK expressly teaches at col. 5, lines 21-25 to the method STEWART discloses because the first embodiment of the method JAVORIK teaches at col. 5, lines 12-20 is the same as the method STEWART discloses in that they both similarly apply axial force by forcing one end of a tubular member toward a stationary restraint, and JAVORIK teaches substituting the stationary restraint with a counteracting axial force moving against the axial 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658.  The examiner can normally be reached from 7:30am to 3:30pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                                        


/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725